Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the uniquely-shaped keyholes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathiesen et al (US 8,517,099) in view of Russell (US 2009/0065206).
Mathiesen et al (US 8,517,099) discloses:
1. A well completion, comprising an engineered production liner extending into a reservoir, wherein the engineered production liner comprises: 
a plurality of limited-entry liner (LEL) valves (32) configured to: 
open to allow an acid solution to jet into the reservoir during an acid stimulation process; and 
close to prevent production fluid from flowing through the plurality of LEL valves when the well completion is put into production (Column 6, Line 40 to Column 7, Line 20); 
a plurality of screens (33);
a plurality of openings (2) that align with the plurality of screens, wherein the plurality of openings are plugged during an injection process to force the fluid solution to flow through the plurality of LEL valves (32); and
wherein the plurality of screens (33) and the plurality of openings (2) are configured to allow the production fluid to flow from the reservoir into the engineered production liner when the well completion is put into production.
Mathiesen fails to specify the use of a plurality of pre-packed chemically-infused material (CIM) cartridges comprising production chemicals.
Russell (US 2009/0065206) however teaches:
a plurality of pre-packed chemically-infused material (CIM) cartridges (12) comprising production chemicals; 
a plurality of openings (14) that align with the plurality of pre-packed CIM cartridges, wherein the plurality of openings are plugged during the acid stimulation process to force the acid solution to flow through the plurality of LEL valves; and 
wherein the plurality of pre-packed CIM cartridges and the plurality of openings are configured to allow the production fluid to absorb a portion of the production chemicals as the production fluid flows from the reservoir into the engineered production liner when the well completion is put into production.  (Abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein a plurality of pre-packed chemically-infused material cartridges comprising production chemicals were used, as taught by Russell to the invention of Mathiesen, for the expected benefit of more efficiently providing in-situ chemical treatment to production fluid during the production process.
2. The combination discloses the well completion of claim 1, wherein the plurality of LEL valves are configured to: 
open when an injection rate of the acid solution is sufficient to increase a pressure differential between the well completion and the reservoir such that the pressure 
differential exceeds a threshold pressure differential for opening the plurality of LEL valves; and 
close when the pressure differential no longer exceeds the threshold pressure differential.  (Mathiesen - Column 7, Lines 6-20, Figure 12 discusses the valve operation in detail according to pressure differentials.)
3. The combination discloses the well completion of claim 1, wherein the plurality of openings comprise a plurality of perforations corresponding to each of the plurality of pre-packed CIM cartridges (Russell - Figure 1), and 
wherein a diversion material comprises a plurality of ball sealers or a plurality of fibers (Russell - Paragraph [0049], filter media 20 may be fibers).  
4. The combination discloses the well completion of claim 1, wherein the plurality of openings comprise a plurality of slots corresponding to each of the plurality of pre-packed CIM cartridges, and 
wherein a diversion material comprises a plurality of fibers (Russell - Paragraph [0049] filter media may be fibers).  
5. The combination discloses the well completion of claim 1, wherein the plurality of openings comprise a uniquely-shaped keyhole corresponding to each of the plurality of pre-packed CIM cartridges, and wherein a diversion material comprises solid diversion material (Paragraph [0060] discusses such diversion material) that corresponds to each of the uniquely-shaped keyholes.  (The unique tapering shown by Russell is understood to fit the claim language.)
6. The combination discloses the well completion of claim 1, wherein each of the plurality of openings comprises an inflow valve (Mathiesen - 2 is an inverted valve from that shown in 32) that is configured to: 
close during the acid stimulation process; and 
open when the well completion is put into production. (Mathiesen - Column 6, Lines 40-55)
10. The combination discloses the well completion of claim 1, wherein the plurality of LEL valves and the plurality of pre-packed CIM cartridges are installed on adjacent joints of the engineered production liner.  
Though not expressly stated, the design and layout presented by Mathiesen illustrates such a spacing (Figure 9b). Such a reconfiguration to provide the valves and cartridges on adjacent joints is considered a mere rearrangement of parts which is considered within the level of ordinary skill in the art.
Mathiesen discloses:
11. A method for enhancing acid stimulation and improving production performance within a well using an engineered production liner, comprising: 
stimulating a reservoir by plugging a plurality of openings (2) that align with a plurality of screens (33) installed along an engineered production liner of a well, and injecting an acid solution into a reservoir via a plurality of limited-entry liner (LEL) valves (32) installed along the engineered production liner, wherein the plurality of LEL valves are configured to open when an injection rate of the acid solution is sufficient to increase a pressure differential between the well and the reservoir such that the pressure differential exceeds a threshold pressure differential for opening the plurality of LEL valves; 
decreasing a pressure within the well such that the pressure differential no longer exceeds the threshold pressure differential and the plurality of LEL valves close; and 
producing production fluid from the reservoir via the screens and the plurality of openings.  (Column 6, Line 40 to Column 7, Line 20).  
Mathiesen fails to specify the use of a plurality of pre-packed chemically-infused material (CIM) cartridges comprising production chemicals.
Russell (US 2009/0065206) however teaches:
a plurality of pre-packed chemically-infused material (CIM) cartridges (12) comprising production chemicals; 
a plurality of openings (14) that align with the plurality of pre-packed CIM cartridges, wherein the plurality of openings are plugged during the acid stimulation process to force the acid solution to flow through the plurality of LEL valves; and 
wherein the plurality of pre-packed CIM cartridges and the plurality of openings are configured to allow the production fluid to absorb a portion of the production chemicals as the production fluid flows from the reservoir into the engineered production liner when the well completion is put into production.  (Abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein a plurality of pre-packed chemically-infused material cartridges comprising production chemicals were used, as taught by Russell to the invention of Mathiesen, for the expected benefit of more efficiently providing in-situ chemical treatment to production fluid during the production process.
12. The combination discloses the method of claim 11, comprising plugging the plurality of openings with diversion material.  (Russell - Paragraph [0049], [0053] discusses applying such a plugging/diverting agent to the cartridge itself)
13. The combination discloses the method of claim 12, comprising allowing diversion material to dissolve away or return to a wellhead of the well once the pressure within the well decreases. (Russell - said diversion materials may be dissolved away, Paragraph [0054]) 
14. The combination discloses the method of claim 11, comprising replenishing the plurality of pre-packed CIM cartridges with fresh production chemicals via a CIM recharge process when the production chemicals within the plurality of pre-packed CIM cartridges become depleted.  (Russell - Paragraph [0032])
Mathiesen discloses:
18. An engineered production liner, comprising: 
a plurality of limited-entry liner (LEL) valves (32) configured to: 
open to allow an injected fluid to flow from an interior of the engineered production liner to an exterior of the engineered production liner when a pressure differential between the interior and the exterior exceeds a threshold pressure differential for opening the plurality of LEL valves; and 
close when the pressure differential no longer exceeds the threshold pressure differential (Column 6, Line 40 - Column 7, Line 20); 
a plurality of screens (33); and 
a plurality of openings (2) that align with the plurality of screens.  
Mathiesen fails to specify the use of a plurality of pre-packed chemically-infused material (CIM) cartridges comprising production chemicals.
Russell (US 2009/0065206) however teaches:
a plurality of pre-packed chemically-infused material (CIM) cartridges (12) comprising production chemicals; 
a plurality of openings (14) that align with the plurality of pre-packed CIM cartridges, wherein the plurality of openings are plugged during the acid stimulation process to force the acid solution to flow through the plurality of LEL valves; and 
wherein the plurality of pre-packed CIM cartridges and the plurality of openings are configured to allow the production fluid to absorb a portion of the production chemicals as the production fluid flows from the reservoir into the engineered production liner when the well completion is put into production.  (Abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein a plurality of pre-packed chemically-infused material cartridges comprising production chemicals were used, as taught by Russell to the invention of Mathiesen, for the expected benefit of more efficiently providing in-situ chemical treatment to production fluid during the production process.
19. The combination discloses the engineered production liner of claim 18, wherein each of the plurality of openings comprises an inflow valve (Mathiesen - 2 are valves) that is configured to: 
open to allow the production fluid to flow through a corresponding pre-packed CIM cartridge and a corresponding opening when a second pressure differential between the exterior and the interior of the engineered production liner exceeds a second threshold pressure differential for opening the inflow valve; and 
close when the second pressure differential no longer exceeds the second threshold pressure differential.  (Mathiesen - Column 6, Line 40 to Column 7, Line 20)
20. The combination discloses the engineered production liner of claim 18, wherein the engineered production liner is configured such that the plurality of pre-packed CIM cartridges can be recharged with fresh production chemicals when the production chemicals within the plurality of pre-packed CIM cartridges become depleted. (Russell - Paragraph [0032] discusses recharging of the tubular.)

Allowable Subject Matter
Claims 7-9 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679